Filed 5/17/21 In re Nathaniel G. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

In re NATHANIEL G., a Person                                 B307090
Coming Under the Juvenile
Court Law.                                                   (Los Angeles County
                                                             Super. Ct. No.
                                                             20CCJP01025A)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

VICTOR G.,

         Defendant and Appellant.

         APPEAL from an order of the Superior Court of
Los Angeles County, D. Brett Bianco, Judge. Reversed in part
and affirmed in part.
       Jacques Alexander Love, under appointment by the Court
of Appeal, for Defendant and Appellant.
       Rodrigo A. Castro-Silva, Acting County Counsel, Kim
Nemoy, Assistant County Counsel, and Kimberly Roura, Senior
County Counsel, for Plaintiff and Respondent.
                           ______________
       Victor G., the father of eight-year-old Nathaniel G., appeals
the juvenile court’s jurisdiction findings and disposition order
declaring Nathaniel a dependent of the court and removing him
from Victor’s custody after the court sustained a petition
pursuant to Welfare and Institutions Code section 300,
subdivisions (a) and (b)(1).1 Victor contends the court’s
jurisdiction findings and its disposition order were not supported
by substantial evidence. Although we reverse the finding as to
Victor under section 300, subdivision (a), as not properly stating
a basis for dependency jurisdiction, we affirm the court’s finding
of jurisdiction under section 300, subdivision (b)(1), and its
disposition order.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Nathaniel’s Family
      Diana T. is Nathaniel’s biological mother. Her
whereabouts have remained unknown throughout the
dependency proceedings. Mariela R., Victor’s girlfriend, was
found by the juvenile court to be Nathaniel’s presumed mother.
When dependency proceedings were initiated, Victor, Mariela and
Nathaniel lived in the paternal grandparents’ home. The three of
them shared a bedroom. Mariela’s sister Gabriela also lived in



1     Statutory references are to this code.



                                 2
the home and watched Nathaniel when Victor and Mariela were
at work.
      2. The Sustained Second Amended Petition and the
         Juvenile Court’s Disposition Order
       On February 4, 2020 the Los Angeles County Department
of Children and Family Services (Department) received a referral
stating that Nathaniel had bruises on his arm and Mariela was
physically abusing Nathaniel on a daily basis, including pinching
and biting him. The report also said Mariela had attacked the
paternal grandmother when she tried to protect Nathaniel.
       Following an initial investigation, the Department detained
Nathaniel on February 18, 2020 pursuant to a protective custody
warrant and initiated dependency proceedings. Ultimately the
Department filed a six-count, second amended dependency
petition to protect Nathaniel from Victor, Mariela and Diana.
       The Department’s operative petition, filed July 8, 2020,
alleged in identical language as a basis for dependency
jurisdiction under section 300, subdivisions (a) (serious physical
harm) and (b)(1) (failure to protect), that Mariela had physically
abused Nathaniel on one occasion by striking his arm, inflicting a
bruise, and on other occasions by pinching and striking his arm
and hand and striking his buttocks with her hand and that such
abuse was excessive and caused Nathaniel unreasonable pain
and suffering. These two counts further alleged Victor knew of
the physical abuse and failed to protect Nathaniel.
       In additional counts pursuant to section 300,
subdivision (b)(1), the sustained second amended petition alleged
Nathaniel was at substantial risk of harm because Victor had a
history of substance abuse, including methamphetamine, was a
current abuser of marijuana and alcohol, and had used and been




                                3
under the influence of marijuana while Nathaniel was in his care,
all of which rendered him incapable of providing regular care for
the child; Victor had a history of engaging in violent and
assaultive behavior, including physical assaults against
Nathaniel’s paternal grandparents; Victor had established a
detrimental and endangering home environment for Nathaniel by
allowing Mariela to reside in the home and have unlimited access
to Nathaniel while knowing she was a current abuser of
marijuana and alcohol and, together with Victor, had been under
the influence of marijuana while Nathaniel was in Victor’s care;
and Diana had a history of substance abuse and was a frequent
user of methamphetamine, which rendered her incapable of
providing regular care for Nathaniel.
       The court sustained the second amended petition as
pleaded at a jurisdiction hearing on July 29, 2020 at which the
court received into evidence the Department’s reports and proof
from Mariela that she had enrolled in a parenting class and was
participating in drug testing and heard argument from counsel.
Proceeding to disposition, the court ordered Nathaniel removed
from the care and custody of Victor and Mariela, noting in
particular “the still-unaddressed anger and substance use”
issues. The court ordered family reunification services for Victor
and Mariela, including a full drug and alcohol program with
weekly testing, a parenting program and individual counseling to
address anger management, appropriate child discipline and
substance abuse, with monitored visitation at a minimum of
three times per week for three hours per visit. Mariela was also
ordered to participate in an anger management program. As to
Nathaniel, the court ordered an autism assessment and
individual counseling, with conjoint counseling with the parents




                                4
if recommended by his therapist. No reunification services were
ordered for Diana, whose whereabouts remained unknown,
pursuant to section 361.5, subdivision (b)(1).
      3. The Department’s Reports to the Court
         a. The detention report
       The detailed detention report, admitted into evidence at the
jurisdiction hearing, described a visit by the social worker to the
paternal grandparents’ home on February 4, 2020 following the
report of physical abuse by Mariela. The paternal grandmother
showed the social worker a photograph of Nathaniel’s bruised
arm, dated December 20, 2019. Although Nathaniel had initially
told his grandmother he did not know how he had been bruised,
he later told her Mariela had caused it. During the interview the
paternal grandmother, who appeared scared or nervous to the
social worker, indicated Victor had hit her in the past. The
paternal grandmother also reported that Victor regularly used
marijuana. The paternal grandmother subsequently provided
videos that showed large containers of marijuana accessible to
Nathaniel while Victor and Mariela had left the child at home.
       Victor denied any physical abuse of Nathaniel. He
explained he and Mariela disciplined Nathaniel in three steps: a
verbal warning; a “hand pop”; and, if those steps were
unsuccessful, spanking on the butt with a hand. With respect to
the bruise, Victor said Nathaniel had told him he hit himself on a
rack at a store when with the paternal grandmother. Victor
acknowledged his use of marijuana, but initially said he only
used it about twice a week and always outside the home. He
denied storing marijuana at the house. When asked by the social
worker about the strong smell of marijuana in his room, however,
Victor admitted he sometimes smoked in the house. Mariela



                                 5
confirmed the three-step discipline system, denied causing any
bruises on Nathaniel and said she did not pinch or bite the child.
Mariela told the social worker she consumed marijuana edibles,
which she kept in her purse.
       Nathaniel told the social worker he received “pops” from
Victor and Mariela when he was in trouble and said the bruise on
his arm was from bumping into something at a store with his
grandmother. He denied telling anyone Mariela or Victor hit him
or left bruises on him. Interviewed the following day by a
sheriff’s deputy, however, Nathaniel finally admitted that
Mariela pinched him and hit him on his arm and hand, but still
denied she caused any bruising. When the deputy told Victor
that Nathaniel had disclosed that Mariela was hitting and
pinching him, Victor argued with the deputy and said he did not
believe her. The paternal grandparents told the deputy they
were afraid of Victor and did not feel safe with him in their home.
       On February 5, 2020 the social worker contacted Victor’s
ex-wife, Ariana F., as had been suggested by a paternal uncle.
(Ariana remained in contact with the paternal grandmother so
Nathaniel could have a relationship with Ariana’s son,
Nathaniel’s half-brother.) Ariana reported that Nathaniel had
called her the prior day to say he was being hit by Mariela and
had recently left a voicemail for her mother asking for protection
from Mariela. The social worker subsequently obtained a copy of
that voicemail in which Nathaniel said his grandmother told him
the person being called was going to help him because Mariela
had been hitting him a lot. Ariana indicated Victor could be
violent and said she had seen him punch the paternal
grandmother and paternal grandfather on a few occasions during
arguments.




                                 6
       In a follow-up interview with the paternal grandmother
conducted by a Spanish-speaking social worker, the paternal
grandmother said she had seen suspicious bruises on Nathaniel’s
face and arms prior to December 2019; but when she asked about
them, Nathaniel would not answer. The paternal grandmother
also reported she heard Victor and Mariela yelling at the child a
lot, and Nathaniel told her he was afraid of them because they hit
him. She said Victor and Mariela smoked marijuana every day
and she believed they did so in Nathaniel’s presence. The
paternal grandmother also described an incident in October 2019
when Victor had aggressively pulled her and threw her across the
room and then attacked the paternal grandfather when he
attempted to come to her aid.
         b. The jurisdiction/disposition report
      Interviewed again for the jurisdiction/disposition report,
Nathaniel repeated that Victor and Mariela hit his hand when he
was in trouble, denied either of them pinched him and denied
they used any objects when disciplining him. He now explained
the bruising on his arm was the result of a fall from a scooter. He
said he was not afraid of Victor, or Mariela or Gabriela.
      Victor explained that he and Mariela worked from
2:00 p.m. to midnight. He and Mariela smoked marijuana every
day when they woke up at noon and again after midnight when
they returned home from work. Victor insisted they only smoked
outside on the patio and said he stored the marijuana in a jar on
a shelf out of Nathaniel’s reach. Gabriela took Nathaniel to and
from school. Victor denied ever assaulting the paternal
grandparents.
      The paternal grandfather told the social worker when
interviewed in early April 2020 that he had seen fresh pinch



                                 7
marks on Nathaniel’s cheeks, fingers and hands. The
grandfather asked Nathaniel in front of Victor who had pinched
him. Nathaniel said Mariela. Victor rejected the answer. The
paternal grandfather reported Victor had pushed him in the past
during arguments, but had not hit him.
       In her further interview the paternal grandmother said
Nathaniel had asked her not to leave him alone with Mariela
because she hit him. She also confirmed the assault in October
2019, saying Victor had lifted and dropped her three times. The
paternal grandmother reported Victor had used
methamphetamine in the past (something Ariana had told the
social worker several months earlier) and expressed her belief he
was using again, explaining he did “not sleep for days, sometimes
three days in a row” and was “easily irritable, violent, aggressive
and desperate,” symptoms she said she recognized as indicating
someone was using methamphetamine.
       Victor was enrolled in random drug testing. In the period
February through April 2020 he had two positive tests for
marijuana and six “no shows.” Mariela in February and March
2020 had two positive tests for marijuana and four “no shows.”
         c. The last minute information reports
       In a last minute information for the court filed on July 15,
2020, the Department reported that Nathaniel in a June 9, 2020
interview, questioned about the fact his grandmother said he had
a lot of bruises, said Mariela “would get mad at me and hit me
with her black sandal. She hit me on my hands lots of times.
Like more than 10 separate times. She hit me like 5 times every
time she got mad. I am scared of her because sometimes she is
nice, other times she is mean, especially when my dad is not
home.” When Nathaniel told his father, Victor called Mariela



                                 8
who denied using a sandal to hit the child. Victor accused
Nathaniel of lying. Nathaniel continued, “My dad believes
[Mariela], but not me. I’m scared of [Mariela] because I had told
my dad she hits me with her black sandal. I can tell she’s mad at
me because she always tell [me] not to lie, even though I am not
lying.”
      A last minute information dated July 29, 2020 (the day of
the continued jurisdiction/disposition haring) reported that Victor
and Mariela continued to live with the paternal grandparents.
Both parents remained inconsistent in their drug testing and had
tested positive for marijuana. The report also detailed an
incident in which Mariela, after being told by a testing facility
that she could not leave in the middle of her test to speak to
Victor, became extremely angry, yelled profanities and
threatened staff members. As a result the facility notified the
Department neither Mariela nor Victor could continue to test in
that location.
                        CONTENTIONS
       Victor contends Nathaniel was physically disciplined, not
physically abused.2 He also asserts marijuana and alcohol were
used only when Nathaniel was asleep or away from the house.
Conceding he assaulted the paternal grandmother on one
occasion, Victor argues that event did not create a substantial
risk of harm to Nathaniel because the child had not been present

2     Although Mariela has not appealed the court’s section 300,
subdivision (a), finding that she physically abused Nathaniel, the
court’s finding that Victor failed to protect Nathaniel from
Mariela’s physical abuse provides him with standing to challenge
the evidence supporting the court’s determination Mariela
exceeded permissible limits of reasonable physical discipline.



                                 9
during the altercation. Finally, Victor contends, even if
Nathaniel was properly declared a dependent child of the court,
reasonable means existed to protect him without removal from
Victor’s custody.
                          DISCUSSION
       1. Governing Law
       The purpose of section 300 “is to provide maximum safety
and protection for children who are currently being physically,
sexually, or emotionally abused, being neglected, or being
exploited, and to ensure the safety, protection, and physical and
emotional well-being of children who are at risk of that harm.”
(§ 300.2; see In re A.F. (2016) 3 Cal.App.5th 283, 289; In re
Giovanni F. (2010) 184 Cal.App.4th 594, 599.) In addition, the
Legislature has declared, “The provision of a home environment
free from the negative effects of substance abuse is a necessary
condition for the safety, protection and physical and emotional
well-being of the child.” (§ 300.2.)
       Section 300, subdivision (a), provides that jurisdiction may
be assumed if “[t]he child has suffered, or there is a substantial
risk the child will suffer, serious physical harm inflicted
nonaccidentally upon the child by the child’s parent or guardian.
For purposes of this subdivision, a court may find there is a
substantial risk of serious future injury based on the manner in
which a less serious injury was inflicted, a history of repeated
inflictions of injuries on the child or the child’s siblings, or a
combination of these and other actions by the parent or guardian
that indicate the child is at risk of serious physical harm. . . .
‘[S]erious physical harm’ does not include reasonable and age-
appropriate spanking to the buttocks if there is no evidence of
serious physical injury.” “Nonaccidental” generally means a



                                10
parent or guardian “acted intentionally or willfully.” (In re R.T.
(2017) 3 Cal.5th 622, 629.)
       Section 300, subdivision (b)(1), allows a child to be
adjudged a dependent of the juvenile court when “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise
or protect the child, or the willful or negligent failure of the
child’s parent or guardian to adequately supervise or protect the
child . . . .” A jurisdiction finding under section 300,
subdivision (b)(1), requires the Department to prove
three elements: (1) the parent’s or guardian’s neglectful conduct
or failure or inability to protect the child; (2) causation; and
(3) serious physical harm or illness or a substantial risk of
serious physical harm or illness. (In re L.W. (2019)
32 Cal.App.5th 840, 848; In re Joaquin C. (2017) 15 Cal.App.5th
537, 561; see In re R.T. (2017) 3 Cal.5th 622, 624
[“section 300(b)(1) authorizes dependency jurisdiction without a
finding that a parent is at fault or blameworthy for her failure or
inability to supervise or protect her child”].)
       Although section 300 requires proof the child is subject to
the defined risk of harm at the time of the jurisdiction hearing
(In re D.L. (2018) 22 Cal.App.5th 1142, 1146), the court need not
wait until a child is seriously abused or injured to assume
jurisdiction and take steps necessary to protect the child. (In re
Kadence P. (2015) 241 Cal.App.4th 1376, 1383; In re N.M. (2011)
197 Cal.App.4th 159, 165.) The court may consider past events in
deciding whether a child currently needs the court’s protection.
(In re J.N. (2021) 62 Cal.App.5th 767, 774]; In re Christopher R.
(2014) 225 Cal.App.4th 1210, 1215-1216; In re N.M., at p. 165.)




                                 11
A parent’s “‘[p]ast conduct may be probative of current conditions’
if there is reason to believe that the conduct will continue.”
(In re S.O. (2002) 103 Cal.App.4th 453, 461; accord,
In Kadence P., at p. 1384.)
       Before the court may order a child removed from the
physical custody of a parent with whom the child was residing at
the time the dependency proceedings were initiated, it must find
by clear and convincing evidence that the child would be at
substantial risk of physical or emotional harm if returned home
and there are no reasonable means by which the child can be
protected without removal. (§ 361, subd. (c); In re T.V. (2013)
217 Cal.App.4th 126, 135; see In re Anthony Q. (2016)
5 Cal.App.5th 336, 347.) “The parent need not be dangerous and
the minor need not have been actually harmed before removal is
appropriate. The focus of the statute is on averting harm to the
child.” (In re T.V., at pp. 135-136.)
      2. Standard of Review
       “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.”’”
(In re I.J. (2013) 56 Cal.4th 766, 773.) We review the whole
record in the light most favorable to the judgment below to



                                12
determine whether it discloses substantial evidence such that a
reasonable trier of fact could find that the order is appropriate.
(Ibid.; accord, In re I.C. (2018) 4 Cal.5th 869, 892.)
       In evaluating the propriety of a disposition order removing
a child from a parent or guardian pursuant to section 361, in
view of the requirement the juvenile court make the requisite
findings based on clear and convincing evidence, we “must
determine whether the record, viewed as a whole, contains
substantial evidence from which a reasonable trier of fact could
have made the finding of high probability demanded by this
standard of proof.” (Conservatorship of O.B. (2020) 9 Cal.5th 989,
1005 (O.B.); see In re V.L. (2020) 54 Cal.App.5th 147, 155 [O.B. is
controlling in dependency cases].)
      3. Victor’s Failure To Protect Nathaniel from Physical
         Abuse by Mariela Supports Jurisdiction Under
         Subdivision (b), but Is Not a Proper Basis for a Finding
         of Jurisdiction Under Subdivision (a)
      As Victor emphasizes, there was conflicting evidence about
the nature of Mariela’s discipline of Nathaniel. She and Victor
insisted they utilized a relatively benign three-step process that
culminated in age-appropriate spanking. However, Nathaniel,
while initially denying any form of discipline other than a “pop”
on his hand, admitted in an interview with a Department
investigator that Mariela repeatedly struck him with her sandal
when he misbehaved. Similarly, while giving several different,
innocent explanations for the bruise on his arm, Nathaniel told
his paternal grandmother that Mariela had caused it by hitting
him. And when the grandmother subsequently asked about fresh
pinch marks on his face and hands, Nathaniel said that Mariela
had done it to him. In addition to speaking to his grandmother
about his fear of Mariela, Nathaniel called Ariana and Ariana’s


                                13
mother, seeking protection from Mariela’s abuse. He also
admitted to the sheriff’s deputy investigating the child abuse
referral that Mariela pinched and hit him. When told of these
incidents, Victor’s response was to label his son a liar.
       Drawing all inferences in support of the juvenile court’s
finding, as we must, specifically including its implied credibility
determination disbelieving Mariela’s version of her gentle method
of discipline, there was ample evidence Nathaniel was at a
substantial risk of serious physical harm due to Mariela’s
nonaccidental infliction of physical harm within the meaning of
section 300, subdivision (a). (See In re Mariah T. (2008)
159 Cal.App.4th 428, 438 [jurisdiction proper where mother
punished three-year-old child by striking him with belt on
stomach and forearms leaving deep purple bruises];
compare In re D.M. (2015) 242 Cal.App.4th 634, 640-642
[section 300 protects against excessive discipline, not
reasonable discipline; spanking child on buttocks with hand or
sandal did not constitute serious physical harm under
section 300] with In re Benjamin D. (1991) 227 Cal.App.3d 1464,
1472 [repeated pinching of two-year-old child that left “visible
pinch marks” supported dependency jurisdiction under
section 300, subdivision (a)].) It may be that none of these
incidents, although leaving marks and bruises on Nathaniel’s
body, caused him serious physical injury. However, as discussed,
jurisdiction is justified when one or more less serious injuries
evidence a risk of future serious injury—a risk aggravated in this
case by evidence of Mariela’s inability to manage her anger and
her manifestations of aggression.
       Contrary to Victor’s argument, affirming the juvenile
court’s finding that Mariela engaged in excessive discipline is not




                                14
inconsistent with the holding of the court of appeal in Gonzalez v.
Santa Clara County Dept. of Social Services (2014)
223 Cal.App.4th 72 that a single spanking of a 12-year-old with a
wooden spoon that left bruising constituted reasonable physical
discipline and did not justify inclusion of the child’s mother in the
Child Abuse Central Index under the Child Abuse and Neglect
Reporting Act. Noting that the mother was concerned her
daughter was showing increased interest in criminal street gangs
and other forms of discipline had failed, the court held neither
use of a wooden spoon to administer a spanking nor infliction of
visible bruises necessarily required a finding that the limits of
reasonable discipline had been exceeded and that the parent had
engaged in criminal child abuse. (Gonzalez, at pp. 91-93.) But
the court explained, “We believe that visible bruising demarcates,
or at least very nearly approaches, the outer limit for the
quantum of ‘damage’ to be tolerated. However, we do not believe
that it necessarily compels a finding of abuse unless there are
grounds to find that the parent intended to inflict bruises, knew
his or her conduct would do so, or should have known that
bruises were likely to result from the amount of force applied and
the method of its application.” (Id. at p. 93.)
       The paternal grandparents in the case at bar reported
seeing bruises and marks on Nathaniel on multiple occasions,
and the record clearly supports the inference that Mariela knew
striking Nathaniel with her sandals and pinching his face would
inflict damage beyond the limits that must be tolerated as
appropriate parental discipline.
       The evidence of Victor’s failure to protect Nathaniel from
Mariela’s abuse—his repeated willingness to disbelieve reports
describing Mariela’s inappropriate discipline not only from his




                                 15
son and his mother (the paternal grandmother) but also from the
sheriff’s deputy who had interviewed Nathaniel, as well as
Victor’s repetition of the false narrative about the origin of the
serious bruising on Nathaniel’s arm—plainly supports a
jurisdiction finding as to Victor under section 300,
subdivision (b)(1).
       Contrary to the juvenile court’s finding and the
Department’s argument in its brief on appeal, however, Victor’s
failure to protect Nathaniel is not a basis for jurisdiction under
section 300, subdivision (a), which concerns the nonaccidental
infliction of serious physical harm by a parent or guardian, not
the failure of a parent to protect his or her child from such harm.
Nor is Mariela’s intentional infliction of inappropriate discipline
a basis for finding jurisdiction as to her under section 300,
subdivision (b)(1). The Department’s combined allegation in a
single count of Mariela’s nonaccidental infliction of harm and
Victor’s failure to protect as a basis for jurisdiction against both
parents under subdivision (a), and then again in identical
language as a basis for jurisdiction under subdivision (b), was
error. The juvenile court’s finding that the allegation was true as
to Victor under subdivision (a) and as to Mariela under
subdivision (b) was also error. And the Department’s defense on
appeal of the finding under subdivision (a) as to Victor
inexplicably ignores the complete disconnect between the
statutory language and the evidence regarding Victor’s role in
this case.3


3     In light of our holding substantial evidence supports the
juvenile court’s finding Victor is an offending parent under
section 300, subdivision (b)(1), based on his failure to protect
Nathaniel from Mariela’s physical abuse, we need not consider


                                 16
      4. Substantial Evidence Supports the Disposition Order
         Removing Nathaniel from Victor’s Custody
      As of the date of the jurisdiction/disposition hearing, Victor
continued to live with Mariela in the paternal grandparents’
home. Victor’s failure to protect Nathaniel from Mariela’s
continuing physical abuse, combined with the undisputed
evidence he had his own anger issues, had physically assaulted
his parents during arguments and he and Mariela smoked
marijuana on a daily basis, amply support the juvenile court’s
determination Nathaniel would be at a substantial risk of harm if
returned to Victor’s custody in that environment.
      While not seriously disputing that conclusion, Victor
contends reasonable means existed to protect Nathaniel without
removing the child from his custody: The court could have
required him to move out of the paternal grandparents’ home,
ordered Mariela (and, presumably, Mariela’s sister) not to live
with Victor and Nathaniel, required Victor to participate in a
drug treatment program and anger management classes and
authorized unannounced visits by the Department to ensure
there were no problems.


his challenge to the court’s other section 300, subdivision (b)(1),
findings. (See In re D.P. (2015) 237 Cal.App.4th 911, 917;
In re J.C. (2014) 233 Cal.App.4th 1, 4; In re Drake M. (2012)
211 Cal.App.4th 754, 763; see also In re I.J., supra, 56 Cal.4th at
p. 773 [“‘[w]hen a dependency petition alleges multiple grounds
for its assertion that a minor comes within the dependency
court’s jurisdiction, a reviewing court can affirm the juvenile
court’s finding of jurisdiction over the minor if any one of the
statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence”]; In re Alexis E.
(2009) 171 Cal.App.4th 438, 451 [same].)



                                 17
      Victor’s suggestion is seriously flawed. Enrolling in
programs, whether for substance abuse or anger issues, is not the
same as having made substantial progress toward resolving the
underlying problems. And neither Victor nor Mariela gave the
juvenile court any assurance either of them would agree to, let
alone comply with, the restrictions Victor’s counsel now outlines.
Indeed, despite having talked for months about moving out of the
paternal grandparents’ home, by the time of the disposition
hearing Victor and Mariela were still living there. In addition,
Victor now proposes that Mariela might not live with him only on
a “temporary” basis, a troublesome limitation given his failure to
recognize the danger she posed to Nathaniel. Finally, Victor
offered no plan for Nathaniel’s care if the paternal grandparents,
Mariela or Mariela’s sister were no longer available during the
time Victor was either working or using marijuana—activities
that consumed most of his waking hours. In sum, substantial
evidence supports the juvenile court’s finding that no reasonable
means existed to protect Nathaniel without removing him from
Victor’s custody.
                         DISPOSITION
      The juvenile court’s finding of jurisdiction as to Victor
under section 300, subdivision (a), is reversed. Its jurisdiction
finding under section 300, subdivision (b)(1), and the disposition
order removing Nathaniel from Victor’s custody are affirmed.


                                           PERLUSS, P. J.

We concur:

                  SEGAL, J.                FEUER, J.



                                18